Citation Nr: 0627934	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee, 
status post arthroscopy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1994, when he retired.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
peripheral neuropathy of the lower extremities in service.

2.  The veteran has a current diagnosis of peripheral 
neuropathy of the lower extremities.

3.  The medical evidence of record does not relate the 
veteran's peripheral neuropathy of the lower extremities to 
his military service.

4.  The veteran's service-connected degenerative joint 
disease of the right knee, status post arthroscopy, is 
manifested by objective evidence of arthritis in the right 
knee, but no subluxation, laxity, or significant limitation 
of motion.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee, 
status post arthroscopy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260-5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection and for an increased initial evaluation, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, a letter dated in March 
2003 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in May 2003, December 2004, and January 2005.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Peripheral Neuropathy

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show no evidence of 
peripheral neuropathy of the lower extremities.  Subsequent 
to service, private treatment records from 2000 and 2001 show 
treatment for bilateral Morton's neuromas, the reported 
symptomatology of which included burning and numbness in the 
feet.  A private treatment record dated in March 2002 noted 
marked dysesthesia and diminished sensation over the dorsal 
mid-foot.  

The first diagnosis of peripheral neuropathy of the lower 
extremities came in April 2003, when a private nerve 
conduction study showed mild neuropathy of the bilateral 
tibial nerves, and mild to moderately severe neuropathy of 
the right peroneal nerve, which the neurologist felt might be 
related to the previous knee injuries.  However, both a May 
2003 VA neurological examination, and a January 2005 VA 
peripheral nerves examination, while finding that the veteran 
had mild peripheral neuropathy, concluded that its etiology 
was not clear, but was not likely to be caused by his 
arthroscopic surgery.  

The weight of the evidence of record does not show that the 
veteran's peripheral neuropathy of the lower extremities is 
related to service.  Although the April 2003 private nerve 
conduction study found peripheral neuropathy, and stated that 
it "may" be related to the veteran's service-connected 
right knee disorder, there is no evidence that the physician 
who conducted the study ever considered the veteran's service 
or postservice medical records.  Thus, the probative value of 
this physician's statement is greatly reduced by the fact 
that it is not shown to have been based upon a review of the 
claims file or other detailed medical history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Additionally, service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102; see Moffitt 
v. Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion 
that "renal insufficiency may have been a contributing factor 
in [veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).

Conversely, it is clear that the VA examiners, both in May 
2003 and in January 2005, reviewed the veteran's claims file 
prior to forming their medical opinions.  Accordingly, the VA 
examiners' opinions were made based on both the pertinent 
service medical records, postservice treatment records, and 
clinical findings on examination, to include both the 
veteran's previous private nerve conduction study discussed 
above, as well as concurrent VA neurological testing.  While 
the Board may not ignore a medical opinion, it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another; rather, it is the Board's duty 
to assess the credibility and probative value of evidence, 
and it may assign greater probative weight to one medical 
opinion than to another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

Because the January 2005 VA opinion finding no relationship 
between the veteran's peripheral neuropathy and his service, 
has more probative value than that of the April 2003 nerve 
conduction study findings, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Degenerative Joint Disease of the Right Knee

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

The veteran's service medical records show that he underwent 
two right knee arthroscopic surgeries in service, the first 
in 1986, and the second in 1990.  During the veteran's 
October 1994 service retirement physical, the physician noted 
that the veteran had limited flexion of his knees on 
squatting.  Subsequent to service, the veteran had a third 
right knee arthroscopic surgery in February 1996.  A follow-
up treatment record dated in November 1996 noted that the 
veteran no longer experienced pain, catching, swelling, 
locking, or instability, as he had prior to the surgery.  
Physical examination found full extension and flexion, with 
some crepitus, but no effusion.  

Service connection for degenerative arthritis of the right 
knee, status post arthroscopy, was granted by a July 2003 
rating decision, and a noncompensable evaluation assigned 
under Diagnostic Code 5260-5003, effective November 20, 2002.  
By a February 2005 rating decision, the evaluation was 
increased to 10 percent, also effective November 20, 2002.  
Diagnostic Code 5003 sets forth the criteria for evaluations 
of degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  The hyphenated 
code used for rating the veteran's disability was intended to 
show that the veteran's disability included both degenerative 
arthritis, Diagnostic Code 5003, and limitation of flexion of 
the leg, under Diagnostic Code 5260.  The specific order of 
diagnostic codes indicates limitation of flexion of the leg 
was caused by degenerative arthritis.  38 C.F.R. § 4.27 
(2005).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  Id.

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion of the leg is limited to 60 
degrees.  Evaluations of 10, 20, and 30 percent are assigned 
when flexion of the leg is limited to 45 degrees, 30 degrees, 
and 15 degrees, respectively.  Id.  Under Diagnostic Code 
5261, when extension of the leg is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  Evaluations of 10, 20, 30, 40, 
and 50 percent are assigned when extension of the leg is 
limited to 10, 15, 20, 30, and 45 degrees, respectively.  Id.  
The normal range of motion of the leg is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2005).  

On VA examination in May 2003, range of motion of the right 
leg was essentially normal, with flexion of the left leg to 
130 degrees, and extension to 0 degrees.  The examiner noted 
that there was no change in the range of motion after 5 
repetitions of full flexion and extension.  There was also no 
laxity noted.  On VA examination in December 2004, flexion of 
the left leg was to 93 degrees, and extension was full to 0 
degrees.  The knee was noted to be stable.  Accordingly, 
although minimal limitation of flexion has been shown, the 
degree to which the motion of the knee is limited does not 
warrant a compensable evaluation under Diagnostic Codes 5260 
and 5261. Further, the Board has considered other diagnostic 
codes pertaining to the knee and leg.  However, recurrent 
subluxation, lateral instability, anklyosis, impairment of 
the tibia and fibula, genu recurvatum, and removal or 
dislocation of the semilunar cartilage, have not been shown; 
accordingly, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 
and 5263 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-59, 5262-63 (2005).

On VA examination in May 2003, there were only objective 
findings of pain, but no findings of weakness, excess 
fatigue, incoordination, lack of endurance, or loss of range 
of motion with repetitive use.  Conversely, on VA examination 
in December 2004, the examiner noted that the right leg range 
of motion was diminished slightly with repetition, primarily 
due to fatigue and pain.  See 38 C.F.R. §§ 4.40, 4.45 (2005); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
there is no evidence that the limitation of function due to 
fatigue and pain resulted in limitation of motion to 60 
degrees or less, the minimum amount required for a 
compensable evaluation under Diagnostic Code 5260.  
Accordingly, a 10 percent disability evaluation for 
functional impairment is not for assignment.  Id.

As the limitation of motion of the left knee is 
noncompensable under the appropriate diagnostic codes, but 
the evidence of record indicates evidence of degenerative 
joint disease, as shown on x-ray during the veteran's VA 
examination in December 2004, an evaluation of 10 percent is 
for application under the provisions of Diagnostic Code 5003.  
38 C.F.R. § 4.71, Diagnostic Code 5003.

Finally, the Board has also considered the issue of whether 
the veteran's service-connected right knee disorder presents 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b).  In this case, the schedular evaluations 
in this case are not inadequate, as an evaluation in excess 
of the currently assigned rating is provided for certain 
manifestations of the veteran's service-connected right knee 
disorder.  However, the medical evidence reflects that those 
manifestations are not present in this case.  In this regard, 
the evidence does not show that it requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's failure to 
consider or to document its consideration was not prejudicial 
to the veteran.

Accordingly, an initial rating in excess of 10 percent for 
degenerative arthritis of the right knee, status post 
arthroscopy, is not warranted at any time subsequent to the 
effective date of the initial assignment, November 20, 2002.  
See 38 C.F.R. § 3.400.  Because there is no evidence of 
limitation of flexion of the right leg to 60 degrees or less, 
and medical evidence of symptomatology supportive of 
assignment of an evaluation under other pertinent diagnostic 
codes have not been objectively shown, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
arthroscopy, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


